                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
KIMBERLY OLIVER,

                       Claimant,

v.                                                                Case No: 6:18-cv-1917-Orl-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                 MEMORANDUM OF DECISION
       Kimberly Oliver (Claimant) appeals the Commissioner of Social Security’s final decision

denying her application for a period of disability and Disability Insurance Benefits. Doc. 1.

Claimant argues that the decision of the Administrative Law Judge (ALJ) is not based on

substantial evidence and the legal conclusions are contrary to law and regulation. Id. Claimant

requests a finding that she is entitled to disability benefits or, in the alternative, for the Court to

remand the case for further administrative proceedings. Id.

       For the reasons set forth below, the Commissioner’s final decision is AFFIRMED.

       I.      Procedural History

       This case stems from Claimant’s application for a period of disability and disability

insurance benefits. Doc. 17 at 1. Claimant alleged a disability onset date of December 26, 2014.

Id. The claims were denied initially and upon reconsideration. Id. at 1. A hearing was conducted

and the ALJ issued an unfavorable decision on November 20, 2017. Id. at 1, 13. The Appeals

Council denied the request for review. Id. at 1.
       II.     The ALJ’s Decision

       In the decision, the ALJ found that Claimant has the following severe impairments:

bilateral knee pain and osteoarthritis (20 CFR 404.1520(c)). R. 12. The ALJ further found that

Claimant does not have an impairment or combination of impairments that meets or medically

equals any listed impairment. R. 16.

       The ALJ found that Claimant had the RFC to perform light work as defined in 20 C.F.R. §

404.1567(b) with frequent climbing of ramps and stairs; occasional climbing of ladders, ropes and

scaffolds; and frequent balancing, stooping, kneeling, crouching and crawling. R. 17. The ALJ

found that Claimant had no past relevant work. R. 19. The ALJ found that through the date last

insured, considering the Claimant’s age, education, work experience, and RFC, there were jobs

that existed in significant numbers in the national economy that she could perform (20 CFR

404.1569 and 404.1569(a)). R. 19-20. Ultimately, the ALJ found that “the claimant was not under

a disability, as defined in the Social Security Act, at any time from December 26, 2014, the alleged

onset date, through December 31, 2015, the date last insured (20 CFR 404.1520(g)).” R. 20.

       III.    Standard of Review

       The scope of the Court’s review is limited to determining whether the Commissioner

applied the correct legal standards, and whether the Commissioner’s findings of fact are supported

by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)

(quotations omitted). The Commissioner’s findings of fact are conclusive if they are supported by

substantial evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Lewis

v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole,

taking into account evidence favorable as well as unfavorable to the Commissioner’s decision,




                                               -2-
when determining whether the decision is supported by substantial evidence. Foote v. Chater, 67

F.3d 1553, 1560 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment

for that of the Commissioner, and, even if the evidence preponderates against the Commissioner’s

decision, the reviewing court must affirm it if the decision is supported by substantial evidence.

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

         IV.    Discussion

                A. Issue One: Whether the ALJ Failed to Offer Good Cause for Giving Little
                   Weight to Dr. Coren’s Opinion

         Claimant states that in January 2015, shortly after her accident, Dr. Coren, her treating

Orthopedist, wrote that she was unable to work at even the sedentary level of exertion. Doc. 17 at

13-14. Claimant states that the physician reiterated that finding in April 2015 after Plaintiff’s

arthroscopic surgery. Id. Claimant argues that the ALJ did not offer good cause for giving little

weight to Dr. Coren’s opinions. Id.

         The ALJ specifically provided the following with respect to Dr. Coren’s opinion:

         I note that the record contains statements from the claimant’s orthopedic physician,
         Seth D. Coren, MD, indicating that the claimant was not even capable of work at
         the sedentary level; however, said opinion was prepared in the context of the
         adversarial worker’s compensation claim system. The focus in a worker’s
         compensation claim is on the claimant’s past work or some medication thereof but
         the criteria used to determine disability under the Social Security Act is different
         from workers’ compensation law. 20 CFR 404.1504 and 404.1527(e) allow
         outright rejection of conclusions of disability that are based on criteria other than
         Social Security Regulations.         Therefore, a determination by a workers
         compensation doctor is not relevant when evaluating a Title II or Title XVI claim
         for benefits. Further, all of the physician’s opinions regarding the claimant’s
         disability were prior to corrective surgery on her knee. (Exhibit 8F 13-18) There
         is no opinion from any treating source after the claimant had surgery on her knee.
         In light of the aforementioned information, I give Dr. Coren’s opinion little weight.

R. 18.




                                                 -3-
        With respect to these findings, Claimant argues that the adversarial nature of the Florida’s

workers’ compensation system does not detract from Dr. Coren’s opinion; any legal difference

between the Social Security Act and workers’ compensation law is irrelevant because the doctor

“simply made a medical finding that Plaintiff cannot engage in sedentary work, and the definition

of sedentary work is the same under both systems”; the ALJ’s assertion that the opinion predated

her knee surgery is not supported by substantial evidence; and the treatment notes from April

through November 2015 show that her level of pain did not improve significantly between the

surgery and the date last insured. Doc. 17 at 16-17.

        First, there is no merit to this argument to the extent that Claimant relies on Dr. Coren’s

opinion on the exertional level of work. A treating physician’s opinion on issues that are reserved

to the Commissioner, such as whether a claimant is unable to work or their residual functional

capacity, is not entitled to controlling weight or special significance. 20 C.F.R. § 404.1527(d); see

Denomme v. Comm’r, Soc. Sec. Admin, 518 Fed.Appx. 875, 878 (11th Cir. 2013); Paskowsky v.

Comm’r of Soc. Sec., 2018 WL 834749, at *6 (M.D. Fla. Feb. 13, 2018) (“[the physician’s] opinion

that plaintiff ‘would be unable to tolerate even a sedentary work environment’ is not a medial

opinion entitled to deference but instead is an opinion on an issue reserved to the Commissioner.”);

Fordyce v. Colvin, 2017 WL 1080966, at *10 (S.D. Fla. Mar. 21, 2017) (finding that a physician’s

opinion that the plaintiff could not perform full-time sedentary work was neither entitled to

significant weight nor was it dispositive because it was an opinion reserved to the Commissioner.);

Weatherby v. Comm’r of Soc. Sec., 2017 WL 2773484, at *5 (M.D. Fla. June 27, 2017) (finding

that whether a plaintiff is disabled is an issue reserved for the Commissioner and “[the doctor’s]

conclusory finding that plaintiff cannot perform even sedentary work because she is ‘off work’ is

not entitled to special significance.”).




                                                -4-
       Claimant’s argument regarding the workers’ compensation claim system is a non-starter

for the same reason. Claimant attacks the ALJ’s suggestion that the opinion was not reliable

because it was given in the context of the adversarial process and she takes issue with the ALJ’s

discussion of the differing criteria in Social Security versus workers compensation. Claimant

contends that Dr. Coren’s opinions have the same meaning under Social Security Act as they do

under Florida’s workers’ compensation law, and the ALJ erred by citing the differences as reason

for giving little weight to the opinion. Doc. 17 at 15. But the ALJ was specifically addressing Dr.

Coren’s opinion that Claimant was not capable of work at the sedentary level; an opinion that was

not entitled to deference. So even assuming the reasons the ALJ gave for discounting that opinion

were in error, that error is harmless, as the determination of Claimant’s RFC is reserved for the

Commissioner.

       The Court notes, however, that workers’ compensation claims are not necessarily irrelevant

in all cases. “Generally, ‘[t]he findings of disability by another agency, although not binding on

the Secretary, are entitled to great weight.” Falcon v. Heckler, 732 F.2d 827, 831 (11th Cir. 1984)

(quoting Bloodsworth, 703 F.2d at 1240). Claimant states that “…both the state of Florida and the

Social Security Administration borrow their definitions of sedentary work from the Department of

Labor’s Dictionary of Occupational Titles.” Doc. 17 at 15. Indeed, the definitions of disability

under Florida’s worker’s compensation law and federal social security law differ, but the Florida

Supreme Court has interpreted the Florida Statute “in such a way that the Florida statute operates

similarly to the definition under the federal regulations.” Poznanski v. Comm’r of Soc. Sec., 2016

WL 877780, at *7 (Mar. 8, 2016) (citing Falcon, 732 F.2d at 831).

       But here, there is no citation to a workers’ compensation decision to weigh. Dr. Coren may

have given his opinion in the context of that claim, but Claimant does not cite to an award of




                                               -5-
benefits or a decision under that system, and this is probably because she settled her case. See

Doc. 17 at 16. Claimant might be right that any differences between the Social Security and

workers’ compensation laws are irrelevant here and that the adversarial nature of the workers’

compensation system suggests that Dr. Coren’s opinion is reliable, but those arguments do not

demonstrate that there was an actual workers’ compensation finding of disability to consider or

that the ALJ’s decision was not supported by substantial evidence.

       Finally, assuming that Claimant’s position is based on the allegation that the “little weight”

finding is erroneous overall and was offered without “good cause,” the Court is still not persuaded

that she has met her burden. The ALJ did not solely base the determination regarding Dr. Coren

on the workers’ compensation versus Social Security analysis. Again, the ALJ added that “all of

the physician’s opinions regarding the claimant’s disability were prior to corrective surgery on her

knee. (Exhibit 8F 13-18) There is no opinion from any treating source after the claimant had

surgery on her knee.”    Claimant correctly provides, and the Commissioner concedes, that this

statement is not accurate. Doc. 17 at 15-16; 21-22 at n. 3. Claimant states that Dr. Coren noted

on April 29, 2015, almost a month after the surgery, that she was not able to perform sedentary

work, and a more recent note stated that Claimant still needed a cane and a knee brace and did not

have full extension in her knee. Doc. 17 at 16.

       While the ALJ’s statement might not be entirely accurate, the Commissioner argues and

the Court agrees that the error was harmless. The ALJ specifically discusses the April 10, 2015

and April 29, 2015 post-operation visits and Dr. Coren’s findings. Specifically, the ALJ found:

       Following the surgery, treatment notes from the claimant’s orthopedic physician
       reveal her states [sic] had improved and the physical exam should [sic] only mild
       to moderate left knee discomfort with no noted distress. (Exhibit 5F/15, 18) She
       was prescribed pain medication and instructed to do some physical therapy
       exercises at home. (Exhibit 5F/18) At a subsequent visit, the claimant’s orthopedic
       physician again noted improvement with a reduced pain scale of 6 out of 10 and




                                               -6-
         denial of numbness and tingling. (Exhibit 5F/8) Further, pursuant to continued
         reduced range of motion and lack of full extension, he ordered physical therapy for
         active assisted range of motion in addition to the previously prescribed home
         exercises. (Exhibit 5 F/8)

R. 18.

         The records that the ALJ refers to are from Claimant’s visits with Dr. Coren. So, while the

ALJ may have erroneously stated that no opinion came after the surgery, the ALJ then went on to

consider Dr. Coren’s notes from after surgery in rendering the decision. Further, Claimant fails to

adequately explain how the subsequent opinions impact the disability finding. As discussed, the

sedentary work finding is reserved for the Commissioner. Also, there is no explanation as to how

the knee brace and cane impact the RFC. See Shinseki v. Sanders, 556 U.S. 396 (2009) (explaining

that the “burden of showing that an error is harmful normally falls upon the party attacking the

agency’s determination.”). In short, even if the ALJ erred in citing the differences between the

Social Security and workers’ compensation “systems” as Claimant contends and it was a

misstatement to find that there was no opinion post-surgery, the error was harmless. See Hunter v.

Comm’r of Soc. Sec., 609 F.App’x 555, 558 (11th Cir. 2015) (“To the extent that administrative

law judge commits an error, the error is harmless if it did not affect the judge’s ultimate

determination.”).

                B. Issue Two: Whether the ALJ Failed to Give an Adequate Explanation for
                   Rejecting Claimant’s Testimony About her Pain

         Claimant argues that the ALJ’s decision to give little weight to her testimony was not

supported by substantial evidence and contained an error of law. Doc. 17 at 29.

         In part, the ALJ wrote the following regarding Claimant’s subjective testimony:

         The claimant alleges disability primarily due to knee and back pain and depression.
         More specifically the claimant alleged the following: she cannot cook for herself
         or do her laundry; she cannot lift a bag of potatoes; she wears braces 24 hours a
         day; she can only sit for 20 to 30 minutes and can only stand for 10-15 minutes at




                                                -7-
a time; she has a burning sensation up the back of her leg and across her shoulders;
the pain she experiences make her very sore and achy all the way to her ankle; and
the claimant walks with a cane.

After careful consideration of the evidence, I find that the claimant’s medically
determinable impairments could reasonably be expected to cause the alleged
symptoms; however, the claimant’s statements concerning the intensity, persistence
and limiting effects of these symptoms are not entirely consistent with the medical
evidence and other evidence in the record for the reasons explained in this decision

As for the claimant’s statements about the intensity, persistence, and limiting
effects of his or her symptoms, they are inconsistent because the claimant has been
conservatively treated by her providers, has been noncompliant with prescribed
treatment, and has neglected to follow up on referrals for special treatment.

                                       ***
Again, despite receiving recommendations for orthopedics, the claimant did not
follow up. Accordingly, while the record does denote throughout that the claimant
ambulates with a cane and knee brace and exhibits tenderness elsewhere with
limited range of motion, the medical record in its entirety and the claimant’s own
testimony suggests she has been non-compliant in treatment recommendations. In
[sic] find her reluctance to follow up with physical therapy, vocational
rehabilitation or an orthopedic specialist to be indicative of a finding that the
claimant is as functionally limited as she alleges. However, in light of the fact that
she obviously experiences some pain and limitations relative to her physical
impairments, I adopted the state Agency Physicians opinion that the claimant was
cable of light work with frequent climbing of ramps and/or stairs; occasional
claiming of ladders, ropes and scaffolds; and frequent balancing, stooping,
kneeling, crouching and crawling. (Exhibits 1A, 3A) Consequently, I give great
weight to their opinion. While the State Agency Physicians did not personally
examine the claimant, I find their opinion to be consistent with the medical record
as a whole.

The record does not contain any opinions from treating or examining physicians
indicating that the claimant is disabled or has physical limitations greater than
determined in the residual functional capacity above. Given the claimant’s
allegations of totally disabling symptoms, one might expect to see some indication
in the treatment records of restrictions placed on the claimant by one of her treating
physicians. Yet a review of the record in this case reveals no restrictions
recommended by same.

The record does contain a third party function report from the claimant’s husband
(Exhibit 4E) I give little weight to his opinion noting that he is not an acceptable
medical source and a large portion of his opinion is inconsistent with the objective
medical evidence. It is worth noting that the portions of his opinion which I deem
consistent with the objective medical evidence were generally inconsistent with




                                        -8-
       the claimant’s testimony despite the fact that her husband reports knowing her for
       10 years and spending 24 hours a day with her. More specifically, the claimant
       reported at the hearing that she cannot cook for herself; however, Mr. Oliver
       reported the claimant prepares meals for herself. (Exhibit 4E/1, 3) Additionally,
       the claimant reported an inability to do her laundry; however, her husband reported
       they share in household chores like laundry and further noted she helps with
       household chores a few hours once a week. It would arguably be difficult for a
       person as disabled as the claimant alleges, to engage in such work.

R. 17-19 (emphasis added).

       Claimant’s argument regarding her credibility is multilayered but none of her reasons

prevail. Claimant contends that the record contradicts the ALJ’s assertion that she only received

conservative medical care; the ALJ failed to consider an alternative explanation for her failure to

follow up with physical therapy, vocational rehabilitation, and an orthopedic referral; the objective

medical findings are fully consistent with her testimony about her limitations; the ALJ erred in

finding that no treating physician placed work restrictions on her; and the ALJ should not have

drawn a negative inference from her daily activities. Doc. 17 at 29. To the contrary, the

Commissioner argues that the ALJ clearly articulated the reasons for discounting Claimant’s

subjective complaints. Id. at 31.

       A claimant may establish "disability through his own testimony of pain or other subjective

symptoms." Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). If the ALJ determines that

the claimant has a medically determinable impairment that could reasonably produce the claimant's

alleged pain or other symptoms, the ALJ must then evaluate the extent to which the intensity and

persistence of those symptoms limit the claimant's ability to work. 20 C.F.R. §§ 404.1529(c)(1),

416.929(c)(1). In doing so, the ALJ considers a variety of evidence, including, but not limited to,

the claimant's history, the medical signs and laboratory findings, the claimant's statements, medical

source opinions, and other evidence of how the pain affects the claimant's daily activities and

ability to work. Id. at §§ 404.1529(c)(1)-(4). "If the ALJ decides not to credit a claimant's




                                                -9-
testimony as to her pain, he must articulate explicit and adequate reasons for doing so." Foote, 67

F.3d at 1561-62. "Credibility determinations are the province of the ALJ." Moore v. Barnhart,

405 F.3d 1208, 1212 (11th Cir.2005). The Court will not disturb a clearly articulated credibility

finding that is supported by substantial evidence. Foote, 67 F.3d at 1562.

       Here, the ALJ gave three reasons for discrediting Claimant’s credibility. First, as the

quotation from the decision reflects, the ALJ took issue with the Claimant’s failure to follow up

and her non-compliance with treatment recommendations. The Court does not find it improper

that the ALJ considered Claimant’s failure to appear at appointments when rendering his decision,

but the ALJ also should have addressed Claimant’s ability to afford treatment. In making a

disability determination, the ALJ may rely on a claimant's refusal to follow prescribed medical

treatment, and refusal to follow prescribed medical treatment without a good reason will preclude

a finding of disability. Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988). However, a

claimant's poverty can excuse non-compliance with medical treatment. Id. Therefore, before

denying an application based on a claimant's failure to comply with prescribed medical care, the

ALJ must consider whether the claimant is able to afford the medical care. Ellison v. Barnhart,

355 F.3d 1272, 1275 (11th Cir. 2003).

       The record reflects that Claimant reported to the Florida Department of Education Division

of Vocational Rehabilitation for a preliminary assessment. According to the notes, “[b]efore the

treatment was completed, the workers comp case settled and all treatment stopped. The settlement

was $10,000, which was, covered her living expenses from the time of the accident in December




                                              - 10 -
through the surgery; there was nothing left for PT. No further ongoing treatment on her knee.” R.

382.1

        Based on the foregoing, the Court finds that the ALJ should have taken into consideration

Claimant’s inability to afford treatment when evaluating her credibility on her subjective pain.

Regardless, the undersigned finds that any error was harmless. As stated, the ALJ offered two

other reasons associated with the credibility finding. Specifically, the ALJ found that Claimant’s

husband’s function report was consistent with the medical record and undermined Claimant’s

testimony with respect to her daily living activities.      Even though Claimant describes the

inconsistencies as minor, the ALJ gave specific examples of the discrepancies which were properly

considered. As such, there is a good cause basis to discount her credibility.

        The Court notes that with regard to the ALJ’s final reason for the credibility determination,

Claimant argues that the ALJ erred when finding that no treating source ever placed restrictions

on Claimant. Doc. 17 at 28. Claimant states that this contention is inaccurate because Dr. Coren

“imposed several restrictions” on her activities including finding on two occasions that she was

not capable of performing sedentary work, and after surgery, he advised her not to walk without

wearing a knee brace and using an assistive device. Id. Again, assuming the statement was

incorrect, the error was harmless. As discussed, Dr. Coren’s finding regarding sedentary exertion

was not dispositive and there is no showing that the restrictions of the knee brace and cane were

inconsistent with the RFC.




1
  Claimant also mentioned during the hearing that she was unable to get “pain management” on at
least four occasions because she has no insurance. R. 53-54. The Court notes that Claimant was
represented by counsel at the hearing and, therefore, could have argued that she was unable to also
afford physical therapy, vocational rehabilitation or an orthopedic surgeon which were the
treatment recommendations the ALJ focused on regarding her non-compliance.



                                               - 11 -
       In sum, any error that the ALJ committed was harmless. The Court is not convinced that

the decision was not supported by substantial evidence.

                                           CONCLUSION

       For the reasons stated above, it is ORDERED that:

       1. The final decision of the Commissioner is AFFIRMED; and

       2. The Clerk is directed to enter judgment for the Commissioner and close the case.



                                    NOTICE TO PARTIES

       DONE and ORDERED in Orlando, Florida on January 27, 2020.




Copies furnished to:
Counsel of Record
The Court Requests that the Clerk
Mail or Deliver Copies of this order to:
The Honorable Doug Gabbard
Administrative Law Judge
Office of Hearings Operations
Social Security – Oho
524 South 2nd Street
McAlester, OK 74501-9901




                                              - 12 -
